DETAILED ACTION

	This action is in response to claims filed 11 July 2019 for application 16/477,251. Currently claims 1-10 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 11 July 2019 and 06 March 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities in the Abstract: "Provided are an information processing apparatus..." is an awkwardly worded phrase. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase "...configured to executes..." is awkwardly worded. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The phrase “into a plurality of cluster" is awkwardly worded. Appropriate correction is required.
Claims 2, 3, 4, 5, 7, and 8 are objected to because of the following informalities:  The phrase "the processor configured to ..." is awkwardly worded. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the state information” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as if it had read “state information”.
Claim 9 recites the limitations “the state information” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as if it had read “state information”.
Claim 10 recites the limitations “the state information” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as if it had read “state information”.
The term "large possibility" in claim 8 is a relative term which renders the claim indefinite.  The term "large possibility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/477,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims are fully anticipated by the corresponding conflicting claims. In particular, instant claim 1 is anticipated by conflicting claims 1 and 3, instant claim 2 is anticipated by conflicting claim 4, instant claim 3 is anticipated by conflicting claim 5, and claims 4-10 are anticipated by conflicting claims 6-12 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/477,251
Co-pending application 16/477,245
The information processing apparatus comprising: a memory storing instructions;

and a processor connected to the memory and configured to executes the instructions to:

determine relevance between status information representing a state of a target and a possibility of a scenario representing aspect 







and determine state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance.
An information processing apparatus comprising: a memory storing instructions;

and a processor connected to the memory and configured to execute the instructions to:

status information that represents a state of a target in association with a possibility of a scenario that represents aspect 


determine a relevance between the  state information and the possibility for a set included in the selected certain sets;

and select the state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance.
The information processing apparatus according to claim 1, wherein the processor configured to calculate the state information with having maximum or substantially maximum probability.
The information processing apparatus according to claim 1, wherein the processor configured to calculate a possibility during a period included in the scenario based on the possibility, and the scenario includes possibilities at a plurality of timings.
The information processing apparatus according to claim 1, wherein the processor configured to determine the relevance by using a set in which the state satisfies a predetermined criterion among sets that includes the state information included in the scenario and a possibility of the scenario.
The information processing apparatus according to claim 1, wherein the processor configured to classify sets that includes the state information included in the scenario and a possibility of the scenario into a plurality of cluster, and determine the relevance  by using a cluster with having large 
The information processing apparatus according to claim 1, wherein the relevance represents a convex function or a Gaussian function.
The information processing apparatus according to claim 3, wherein  the processor configured to calculate a possibility during the period by average possibility of the plurality of the scenarios,

calculate first weighted average of the state information by using, as weight, the calculated possibility during the period,

calculate second weighted average of the average possibility by using, as weight, the calculated possibility during the period,


and determine the relevance based on the first weighted average and the calculated second weighted average.

The information processing apparatus according to claim 3, wherein the processor configured to calculate a possibility during the period by average possibility of a plurality of the scenarios, 



select state information and average possibility with having a large possibility during the period,



determine the relevance based on the selected state information and the selected average possibility.

The information processing apparatus according to claim 3, wherein the processor configured to select the state information with having the highest or substantially highest possibility.
The information processing apparatus according to claim 1, wherein the processor configured to calculate the possibility during a period included in the scenario, and the scenario includes possibilities at a plurality of timings.
The information processing apparatus according to claim 1, wherein the processor configured to use, … a set where the state satisfies a predetermined criterion among sets that includes the state information included in the scenario and a possibility of the scenario.
The information processing apparatus according to claim 1, wherein the processor configured to classify sets that includes the state information included in the scenario and a possibility of the scenario into a plurality of clusters, …  by using a cluster with having large 
The information processing apparatus according to claim 3, wherein the relevance represents a convex function or a Gaussian function.
The information processing apparatus according to claim 5, wherein  the processor configured to calculate a possibility during the period by average possibility of the plurality of the scenarios,

calculate first weighted average of the state information by using, as weight, the calculated possibility during the period,

calculate second weighted average of the average possibility by using, as weight, the calculated possibility during the period,

and … based on the first weighted average and the calculated second weighted average.

The information processing apparatus according to claim 5, wherein the processor configured to calculate a possibility during the period by average possibility of the plurality of the scenarios,  


select the state information and the average possibility with having large possibility during the period,

based on the selected state information and the selected average possibility.
An information processing method, by a calculation processing apparatus, comprising:

determining relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information;

and determining state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance.

An information processing method, by a calculation processing apparatus, comprising:
status information that represents a state of a target in association with a possibility of a scenario that represents aspect of change of the status information,

and obtaining status information associated with a set having a possibility satisfying a predetermined selection criterion in the selected certain sets.
A non-transitory recording medium storing an information processing program causing a computer to achieve:

a relevance determination function configured to determine relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information;

and an evaluation processing function configured to determine state information in case that the possibility satisfies a predetermined selection criterion based on the relevance determined by the relevance determination function.


A non-transitory recording medium storing an information processing program causing a computer to achieve:

a relevance determination function configured to … status information that represents a state of a target in association with a possibility of a 7Docket No. J-19-0098 scenario that represents aspect of change of the status information,

and an evaluation processing function configured to obtain status information associated with a set having a possibility satisfying a predetermined selection criterion in the certain sets selected by the relevance determination function.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to an apparatus…comprising a processor (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of determine relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information and determine state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance, under the broadest reasonable interpretation, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, the information processing apparatus comprising: a memory storing instructions and a processor connected to the memory and configured to executes the instructions to, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an information processing apparatus comprising a memory storing instructions and a processor connected to the memory and configured to execute the instructions) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea 
Regarding claim 2, in step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate the state information with having maximum or substantially maximum probability, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
claim 3, in step (Step 2A, prong 1) of the analysis, the limitation, configured to calculate a possibility during a period included in the scenario based on the possibility, and the scenario includes possibilities at a plurality of timings, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 4, in step (Step 2A, prong 1) of the analysis, the limitation, configured to determine the relevance by using a set in which the state satisfies a predetermined criterion among sets that includes the state information included in the scenario and a possibility of the scenario, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not 
Regarding claim 5, in step (Step 2A, prong 1) of the analysis, the limitation, configured to classify sets that includes the state information included in the scenario and a possibility of the scenario into a plurality of cluster, and determine the relevance by using a cluster with having large number of the sets among the classified plurality of clusters, under the broadest reasonable interpretation, cover performance of this limitation in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial 
Regarding claim 6, in step (Step 2A, prong 1) of the analysis, the limitation, the relevance represents a convex function or a Gaussian function, just provides more details of the abstract idea of determining relevance that is recited in claim 1 and therefore still represents an abstract idea. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, in step (Step 2A, prong 1) of the analysis, the limitations of, configured to calculate a possibility during the period by average possibility of the plurality of the scenarios, calculate first weighted average of the state information by using, as weight, the calculated possibility during the period, calculate second weighted average of the average possibility by using, as weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the calculated second weighted average, under the broadest reasonable interpretation, recites mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically 
Regarding claim 8, in step (Step 2A, prong 1) of the analysis, the limitations of, to calculate a possibility during the period by average possibility of a plurality of the scenarios, select state information and average possibility with having a large possibility during the period, and determine the relevance based on the selected state information and the selected average possibility, under the broadest reasonable interpretation, covers performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a processor 
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of an information processing method, comprising: determining relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information; and determining state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, a calculation processing apparatus, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a calculation processing apparatus) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a calculation processing apparatus is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept 
Regarding claim 10, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory recording medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of a relevance determination function configured to determine relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information; and an evaluation processing function configured to determine state information in case that the possibility satisfies a predetermined selection criterion based on the relevance determined by the relevance determination function, cover performance of these limitations in the mind or with pencil/paper. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, a non-transitory recording medium storing an information processing program causing a computer to achieve, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a non-transitory recording medium storing an information processing program causing a computer to achieve some function) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a non-transitory recording medium storing an information processing program 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al (US 20160092782 A1).
Regarding claim 1, Hara teaches: the information processing apparatus comprising: a memory storing instructions (in this embodiment, the RAM 2020 and the external storage device or the like are collectively referred to as a memory, a storage part, a storage device or the like [0094]. A machine-readable storage medium encoded with instructions [Claim 12]); and a processor connected to the memory and configured to executes the instructions to (The computer 1900 according to this embodiment comprises a CPU peripheral section including a CPU 2000, a RAM 2020 [0086]. A machine-readable storage medium encoded with instructions executable by a processor [Claim 12]): determine relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information (the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles [0031]. For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0020]. For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example) [0068]. Note: Evaluation corresponds to the relevance); and determine state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance (For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value [0069]).
Regarding claim 3, Hara teaches: The information processing apparatus according to  claim 1, wherein the processor configured to calculate a possibility during a period included in the scenario based on the possibility, and the scenario includes possibilities at a plurality of (The simulation part 120 performs an agent-based simulation that involves a plurality of agents under each of the plurality of simulation conditions. For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam [0020]).
Regarding claim 4, Hara teaches: The information processing apparatus according to claim 1, wherein the processor configured to determine the relevance by using a set in which the state satisfies a predetermined criterion among sets that includes the state information included in the scenario and a possibility of the scenario (Furthermore, for example, the interruption part 190 may change the threshold used as a reference for interrupting the simulation based on a predefined number of best evaluations of a plurality of evaluations obtained by the simulation part 120 completing simulations under plurality of simulation conditions [0071]).
Regarding claim 5, Hara teaches: The information processing apparatus according to claim 1, wherein the processor configured to classify sets that includes the state information included in the scenario and a possibility of the scenario into a plurality of cluster, and determine the relevance by using a cluster with having large number of the sets among the classified plurality of clusters (As shown in the drawing, the information processing apparatus 10 processes the scenarios to be simulated by sorting the scenarios into scenarios used for learning and prediction-target scenarios [0078]. The information processing apparatus 10 then uses the rest of all the scenarios as prediction-target scenarios to perform the prediction process [0080].  Note: Fig 8 shows 2 clusters of scenarios).
claim 6, Hara teaches: The information processing apparatus according to claim 1, wherein the relevance represents a convex function or a Gaussian function (For example, the learning part 170 generates a prediction model that predicts an evaluation ĝ.sub.p(x) of the simulation from the characteristic data x according to the following formula 1. In formula 1, k(•) denotes a Gaussian kernel function [0051]).
Regarding claim 9, Hara teaches: An information processing method, by a calculation processing apparatus, comprising (The present invention relates to an information processing apparatus, a program, and an information processing method [0001]): determining relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information (the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles [0031]. For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0020]. For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example) [0068]. Note: Evaluation corresponds to the relevance); and determining state information in case that the possibility satisfies a predetermined selection criterion based on the determined relevance (For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or greater than a preset threshold (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value [0069]).
Regarding claim 10, Hara teaches: A non-transitory recording medium storing an information processing program causing a computer to achieve (The program provided to the hard disk drive 2040 via the RAM 2020 is stored in a recording medium [0090]): a relevance determination function configured to determine relevance between status information representing a state of a target and a possibility of a scenario representing aspect of change of the state information (the following description will be made in the context of a specific example in which the information processing apparatus 10 regards a plurality of vehicles running in a city as agents and evaluates the lengths of traffic jams or the like caused by a traffic control, targets of the processing by the information processing apparatus 10 are not limited to such vehicles [0031]. For example, the simulation part 120 performs a simulation that involves as agents a plurality of vehicles running in a city under each simulation condition, and calculates an attribute, such as a current position, of each agent at different points in time. In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0020]. For example, first, the prediction part 180 predicts the evaluation ĝ.sub.p(x) of the simulation (the length of a traffic jam, for example) [0068]. Note: Evaluation corresponds to the relevance); and an evaluation processing function configured to determine state information in case that the possibility satisfies a predetermined selection criterion based on the relevance determined by the relevance determination function (For example, the interruption part 190 can determine that the evaluation is good if the predicted evaluation is equal to or  (or smaller than the threshold), or determine that the evaluation is not good if the evaluation is smaller than the preset threshold (or equal to or greater than the threshold). For example, the interruption part 190 can determine that the evaluation is good if the predicted length of a traffic jam is smaller than a predetermined value [0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20160092782 A1) in view of 三上 弾 et al (JP 5340228 B2) which will be referred to as R2.
Regarding claim 2, Hara teaches: The information processing apparatus according to claim 1, wherein the processor configured to calculate the state information with having ... probability (with a probability that depends on the evaluation predicted by the prediction part 180 [0072]).
However, Hara does not explicitly disclose: maximum or substantially maximum probability.
R2 teaches, in an analogous system: maximum or substantially maximum probability (having the maximum likelihood [8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara to incorporate the teachings of R2 to use maximum likelihood. One would have been motivated to do this modification because doing so would give the benefit of calculating posture estimation result based on the posture of particles having the maximum likelihood (where posture corresponds to state) as taught by R2 paragraph [8].
Regarding claim 7, Hara teaches: The information processing apparatus according to claim 3, wherein the processor configured to calculate a possibility during the period by average possibility of the plurality of the scenarios (For example, the learning part 170 learns the correspondence between the characteristic data and the simulation results for a plurality of scenarios, and learns a prediction model that predicts the simulation results from the characteristic data at the midpoint of the simulations [0026]. The simulation part 120 can acquire the attributes of the agents at one or more midpoints of the simulation. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation [0038]. Note: Midpoint corresponds to average).
However, Hara does not explicitly disclose: calculate first weighted average of the state information by using, as weight, the calculated possibility during the period, calculate second weighted average of the average possibility by using, as weight, the calculated possibility during the period, and determine the relevance based on the first weighted average and the calculated second weighted average.
R2 teaches, in an analogous system: calculate first weighted average of the state information by using, as weight, the calculated possibility during the period (performs weighting to the state prior probability distribution in accordance with the observation likelihood [Abstract]), calculate second weighted average of the average possibility by using, as weight, the calculated possibility during the period (Further, the posterior probability distribution estimation unit 12 calculates a set of particles weighted with a score corresponding to the calculated observation likelihood, [8]), and determine the relevance based on the first weighted average and the calculated second weighted average (Specifically, the estimation result calculation unit 13 calculates a posture estimation result (state estimation result value D3) based on a weighted average of particles representing the posterior probability distribution or the posture of particles having the maximum likelihood [8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara to incorporate the teachings of R2 to calculate and use weighted averages. One would have been motivated to do this 
Regarding claim 8, Hara teaches: The information processing apparatus according to claim 3, wherein the processor configured to calculate a possibility during the period by average possibility of a plurality of the scenarios (For example, the learning part 170 learns the correspondence between the characteristic data and the simulation results for a plurality of scenarios, and learns a prediction model that predicts the simulation results from the characteristic data at the midpoint of the simulations [0026]. The simulation part 120 can acquire the attributes of the agents at one or more midpoints of the simulation. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation [0038]. Note: Midpoint corresponds to average), select state information and average possibility ... during the period, and (In addition, the simulation part 120 can calculate the evaluation of the simulation of each scenario at each point in time, such as the maximum length of a traffic jam. [0020]. For example, when the simulation part 120 simulates the behaviors of the agents in a period of 60 minutes, the simulation part 120 may acquire attributes of the agents at 30 minutes after the start of the simulation, which is a midpoint of the simulation [0038]. Note: Midpoint corresponds to average).
However, Hara does not explicitly disclose: with having a large possibility.
R2 teaches, in an analogous system: with having a large possibility (having the maximum likelihood [8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hara to incorporate the teachings .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MIKAMI et al (JP 2013200683 A) discloses State Tracker, State Tracking method, and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2122     
         
/BRIAN M SMITH/               Primary Examiner, Art Unit 2122